DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities: The claim language should be consistent throughout the claims/ specification. See conveyer vs. conveyor in claim 7.  Appropriate correction is required.

Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

           Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In this case, the claim language is confusing because:
Claim 7: it is not clear what applicant means by a main conveyer and how it is related to the conveyance. Since it is not clear where the main conveyer is positioned, it is also not clear where a junction is positioned.
B) it is not clear what particular arm applicant means. The arm of claim 1 or the diverter arm of claim 7.
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

           Claims 1-5, 7-9, 11-13 is/are rejected under 35 U.S.C. 102 as being anticipated by Hocker et al. (U.S. 20140220197/ U.S. 9366579) [hereinafter Hocker] in view of Ceravalls Pujol et al. (U.S. 8609168) [hereinafter Ceravalls] and Blecka et al. (U.S. 20130216454) [hereinafter Blecka].
For claims 1, 8: Hocker discloses in Figs. 1 -8 an apparatus/ thermal processing control system 10 for measuring the temperature of an object/ food product 14, the apparatus including:
•    a conveyance system/ conveyor 16,
•    a temperature measurement unit/ temperature measurement station 28 having:
•    a computer 34, at least one arm whose motion is automatically controlled (see claim 19 of Hocker),
•    although a controller is not described, but the fact that the arm is being moved automatically (see at least claim 19 of Hocker and the entire disclosure) would suggest that there must be some control means/ controller related to the computer 34 to automatically control the movements of the arm; and
•    a probe/ temperature probe/ temperature sensor 160, 180 attached to said arm and having a temperature sensing element,
wherein the conveyance system 16 is arranged to convey the object 14 to a measurement position proximate to said arm, the controller is arranged to automatically control the motion of the arm so as to cause the probe 160 to penetrate
the object 14, such that a temperature measurement of the object can be taken from the temperature sensor/ temperature probe 160,180 is designed to extend/ penetrate downwardly into the food product to measure the temperature thereof, Abstract, and then retracted/ be withdrawn from the food product [0055].
For claim 2:  Hocker teaches a scanner scanning a workpiece for shape/ thickness/ size [0037]. Since penetration of the object/ workpiece/ food is thickness dependent, it could be considered that this information could be used for determining the depth of penetration.
For claims 3-4, 9,11: the controller, since it controls the arm movement (automatically, see claim 19 of Hooker) would position the probe at a predetermined depths of penetration (and then retraction/withdrawal) (Fig. 6, [0055]), this would anticipate the movement of the arm/ temperature measuring probes in a prescribed manner in order to position the probe approximately in the geometric center of the object 14, as shown in Fig. 6. Hocker states that a slight change in a position of the thermal probe would cause significant difference in temperature [0004], However, the conveyor is able to position the food in a proper location [0049], thus, suggesting that the controller has a proper position information (sensing position, thus, having some sensing means/ sensor). Since the arm is inserted to the predetermined depth, it is concluded that the predetermined depth is determined/ calculated for this particular food/ object based on the information about the object, i.e., size, thickness.
For claims 5, 12, 13: the controller/ control means, since it control the movement, would also control the probe to remain within the object and to be withdrawn timely (min time), so as to properly calculate the temperature of the object and moving to another object, see Fig. 6. This would suggest that the probe would be kept in a prescribed manner/ stabilized temperature, so as to obtain a desired accurate temperature measurement (see entire disclosure).
The apparatus acquires information of the object by using scanner stations 18,
20 [0048].
Hocker teaches a scanner capable of determining any information including a size, shape and thickness of the food product [0046].
For claim 7: there is a guide element [0040] to guide the conveyance system and the object to be in a proper contact with the moveable probe, so as the temperature to be measured. Hocker teaches in Fig. 24 a diverter conveyor/ diverter arm 24 that diverts a selected food product 14 from the conveyor 16 to a transverse conveyor 26 which is capable to position the diverted food onto a temperature measurement station 28 proximate to the diverter arm (Abstract).
Hocker does not explicitly teach the newly added limitation to claim 1 including “the predetermined depth is based on stored information about the object retrieved from memory”.
For claim 1: Ceravalls discloses a device in the field of applicant’s endeavor and teaches a positioning means for determining the thickness of the food and positioning means for positioning the detection device/ probe inside the food/ object to a predetermined insertion depth (thus, based on the information about food/ size) by determining the thickness and then (sequentially) using that information would suggest remembering this information, thus, storing in memory. (The device is communicating with an electronic system for processing means and means to store data).
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to obtain the predetermined depth (based on obtained data of a predetermined thickness/ size of the object), storing it and using it, so as to accurately place the probe in the object, in order to achieve accurate cooking temperature/ process.
         Blecka teaches that a probe insertion depth is software-controlled/ program-controlled. This would suggest that the information of a desired depth of insertion is programmed, thus, stored in memory.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to obtain the predetermined depth (based on obtained data of a predetermined size of the object), storing it and using it with a help of a software/ program, so as to accurately place the probe in the object, in order to achieve accurate cooking temperature/ process.
The method steps will be met during the normal operation of the apparatus stated above.
           Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hocker, Ceravalls and Blecka, as applied to claims above, and further in view of Allen (U.S. 8931400).
Hocker, Ceravalls and Blecka disclose the device and method as stated above.
They do not explicitly teach the limitations of claim 10.
Allen discloses a device in the field of applicant’s endeavor and teaches that a temperature sensing device is configured to indicate a depth/ position of penetration in a food product during insertion of the probe (see claim 62 of Allen).
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to indicate a depths/ position of the probe in the food product during insertion, so as to achieve more accurate measurements by sensing a core temperature, rather than an immediate subsurface.
The method steps will be met during the normal operation of the apparatus stated above.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 04/26/21 have been fully considered but they are not persuasive.
Applicant states that neither Hocker nor Ceravall disclose the limitation including:
“positioning means for positioning the detection device/probe inside the food/object to a predetermined insertion depth (thus based on information about food/ size) by determining the thickness and then (sequentially) using that information would suggest remembering this information, thus, storing.”
This argument is not persuasive because it appears that this particular limitation has not been claimed.
Applicant states that the references do not teach a probe on a conveyance system, the probe is attached to the arm, and controlling the motion of the arm/ probe to a predetermined depth in the object, wherein the depth data is based on the data stored in memory and retrieved from the memory (page 7 of Arguments). 
This argument is not persuasive because Hocker teaches a conveyor, a probe 160 which is mounted on a rotating arm [0011], thus, moving the probe. The probe would penetrate the object based on the object’s size obtained and stored and software controlled (See Seravall and Brecka).
Claim 7: the newly amended claim 7 has now been rejected.
Claim 6 has now been allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chapman (U.S. 20050157775) discloses a food temperature sensor/ probe to be inserted in the food, and teaches to display the temperature when the sensor is thermally stabilized in the food [0005].
SIU (U.S. 20020009121) discloses a food temperature sensor/ probe to be inserted in the food, and teaches that it remains in the food till temperature stabilizes [0042],
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253. The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        May 25, 2021